Case 2:18-cv-10735-PDB-EAS ECF No. 114, PageID.3325 Filed 03/08/19 Page 1 of 2




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 TARA EDWARDS,                        Civil Action No.: 18-10735
                                      Honorable Paul D. Borman
                         Plaintiff,   Magistrate Judge Elizabeth A. Stafford

 v.

 SCRIPPS MEDIA, INC. d/b/a
 WXYZ-TV,

                     Defendant.

______________________________/

      ORDER DENYING PLAINTIFF’S SECOND MOTION TO COMPEL
                         [ECF NO. 85]


       For the reasons stated on the record on March 8, 2019, the Court

DENIES Plaintiff Tara Edward’s second motion to compel [ECF No. 85].


Dated: March 8, 2019                       s/Elizabeth A. Stafford
Detroit, Michigan                          ELIZABETH A. STAFFORD
                                           United States Magistrate Judge

            NOTICE TO PARTIES REGARDING OBJECTIONS

       The parties’ attention is drawn to Fed. R. Civ. P. 72(a), which

provides a period of 14 days from the date of receipt of a copy of this order

within which to file objections for consideration by the district judge under

28 U.S.C. § 636(b)(1).
Case 2:18-cv-10735-PDB-EAS ECF No. 114, PageID.3326 Filed 03/08/19 Page 2 of 2




                       CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s ECF
System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 8, 2019.

                                          s/Marlena Williams
                                          MARLENA WILLIAMS
                                          Case Manager




                                      2
